Exhibit 99.1 IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA Alexandria Division SPRINT NEXTEL CORP., Plaintiff, v. NEW ICO SATELLITE SERVICES G.P., et al., Defendants. ) 1:08cv651 (LMB/TRJ) ORDER For the reasons stated in open court, defendant New ICO Satellite Services’s Amended Motion to Dismiss the Complaint for Failure to State a Claim [22] is DENIED and defendant Terrestar Networks’s Motion to Dismiss the Complaint for Failure to State a Claim and on the Alternative Grounds of Failure to Exhaust Administrative Remedies and Primary Jurisdiction [16] is GRANTED IN PART; and DENIED IN PART; and its is hereby ORDERED that all claims in this civil action be and are referred to the Federal Communications Commission for resolution; and it is further ORDERED that all proceedings before this Court be and are stayed pending further decision of the Federal Communication Commission. The Clerk is directed remove this civil action from the active docket of the Court and to forward copies of this Order to counsel of record. Entered this 29th day of August, 2008. Alexandria, Virginia /s/Leonie M. Brinkema Leonie M. Brinkema United States District Judge
